DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image forming unit configured to form an image based on image data” and “image scanning unit configured to scan an image of a document” in Claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 14-17, 19, 21, and 23-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the electric line" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.

Claim 1 recites the limitation “an external appliance” in Line 12.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.

Claim 16 recites the limitations “a third signal line…” and “a fourth signal line…” in Liens 3-5.  It is unclear as to whether the use of the terms “third” and “fourth” require the presence of first and second signal lines.

Claim 19 recites the limitation "the electric line" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.

Claim 19 recites the limitation “an external appliance” in Line 14.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.

Claim 21 recites the limitation "the electric line" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.


Claim 21 recites the limitation “an external appliance” in Line 16.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.

Claim 23 recites the limitation "the electric line" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.

Claim 23 recites the limitation “an external appliance” in Line 12.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.

Claim 25 recites the limitation "the electric line" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.


Claim 25 recites the limitation “an external appliance” in Line 12.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.


Claim 26 recites the limitation "the electric line" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the electric power line”.

Claim 26 recite the limitation “an external appliance” in Line 16.  It is unclear as to whether this is intended to refer to the previously claimed external appliance.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted this limitation as “the external appliance”.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 4-8, 16, 19, 21, 23, and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 10,346,072 to Peterson et al (“Peterson”).

In reference to Claim 1, Peterson discloses an information processing apparatus comprising: a power source (See Figure 2 Number 30A and Column 7 Lines 11-15); an electric power line (See Figure 2 Number 31 and Column 7 Lines 15-19); an interface configured to be connected with the power source via the electric power line (See Figure 2 connection of Numbers 31 and 32 to Number 30A and Column 4 Lines 1-3), the interface including: a first signal line for management regarding electric power supply from the power source via the electric line (See Column 3 Lines 18-21 and Column 7 Lines 25-28 [a PMBus and an SMBus are variations of the I2C bus and necessarily include an SCL line which must be used for any transfers over the bus, including the electric power management signals]); and a second signal line different from the first signal line, the second signal line being for data communication with an external device (See Figure 2 Number 40A) via the interface (See Column 3 Lines 18-21 and Column 7 Lines 25-28 [a PMBus and an SMBus are variations of the I2C bus and necessarily include an SDA line which must be used for any data transfers to the external device over the bus]); a detector configured to detect at least one of a voltage value and a current value on the electric power line (See Column 7 Lines 15-19); and a controller (See Figure 2 Number 35A and Column 7 Lines 11-15) configured to transmit warning information (See Column 7 Lines 15-28) to an external device (See Figure 2 Number 40A) via the first signal line of the interface in a case where a detection value of the detector indicates an abnormal value while electric power is supplied to the external device via the interface (See Column 3 Lines 18-21 and Column 7 Lines 15-28 and 63-66).

In reference to Claim 4, Peterson discloses the limitations as applied to Claim 1 above.  Peterson further discloses that the controller is configured to transmit, as the warning information, information indicating that electric power supplied to the external device via the interface is to be restricted, in the transmission of the warning information (See Column 7 Lines 15-28 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 5, Peterson discloses the limitations as applied to Claim 1 above.  Peterson further discloses that the controller is configured to transmit, as the warning information, information indicating a grace period of time to start restriction of electric power supplied to the external device via the interface, in the transmission of the warning information (See Column 7 Lines 15-28 and 45-50, Column 7 Line 63 – Column 8 Line 3, and Column 8 Lines 13-18 [as the bulk capacitance is fixed and provides the power for the data protection procedure, the power loss alert necessarily indicates the amount of time the external device has to perform the data protection procedure]).

In reference to Claim 6, Peterson discloses the limitations as applied to Claim 5 above.  Peterson further discloses that the controller is configured to restrict the electric power supplied to the external device in a case where it is determined that the grace period of time has elapsed (See Column 7 Lines 29-50 and Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 7, Peterson discloses the limitations as applied to Claim 4 above.  Peterson further discloses that the controller is configured to stop a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 8, Peterson discloses the limitations as applied to Claim 5 above.  Peterson further discloses that the controller is configured to stop a supply of the electric power to the external device, to restrict the electric power to the external device (See Column 7 Line 63 – Column 8 Line 3).

In reference to Claim 16, Peterson discloses an information processing apparatus comprising: an interface (See Figure 2 Numbers 31 and 32 and Column 4 Lines 1-15) including: a third signal line for management regarding electric power supply (See Column 3 Lines 18-21 and Column 7 Lines 25-28 [a PMBus and an SMBus are variations of the I2C bus and necessarily include an SCL line which must be used for any transfers over the bus, including the electric power management signals]; and a fourth signal line different from the third signal line, the fourth signal line being for data communication with an external device (See Figure 2 Number 40A) via the interface (See Column 3 Lines 18-21 and Column 7 Lines 25-28 [a PMBus and an SMBus are variations of the I2C bus and necessarily include an SDA line which must be used for any data transfers to the external device over the bus]; and a controller (See Figure 2 Number 45A and Column 4 Line 63 – Column 5 Line 29) configured to execute at least one of prohibition of writing into a storage device and a halt of the storage device (See Column 7 Line 63 – Column 8 Line 12 and Column 10 Lines 23-27) in a case where warning information (See Column 7 Lines 15-28) indicating an electric power abnormality (See Column 7 Lines 15-28 and 63-66) of an external device (See Figure 2 Number 30A) is received from the external device while electric power is received from the external device via the third signal line of the interface (See Column 3 Lines 18-21, Column 4 Lines 1-3, Column 7 Lines 25-28, and Column 7 Line 63 – Column 8 Line 12).

Claims 19, 21, 23, 25, and 26 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claims 1 and 16 above, and further in view of “Universal Serial Bus Power Delivery Specification” Revision 3.0, Version 1.1 (“USB-PD”).

In reference to Claim 2, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and does not explicitly disclose that the warning information is information of a message that complies with USB PD (USB Power Delivery) standards, the interface is a USB (Universal Serial Bus) interface, and the first signal line of the interface is a CC signal line of the interface.  USB-PD discloses the use of a USB PD standard interface in which a warning (alert) message is sent via a CC signal line in order to communicate warning information related to an abnormality in a voltage value or a current value (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1) and in which data communication is performed via a second signal line different from the CC signal line (See Page 50 Section 2.4 Bullets 1-3 and 2-3, Page 52 Section 2.6 Paragraph 3, Page 58 Final Paragraph, and Page 62 Section 2.7.5 [USB communication over USB data lines]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power abnormality alert signaling of USB-PD, resulting in the invention of Claim 2, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of communicating power and power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson and Page 153 Section 6.4.6 Paragraph 1 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

In reference to Claim 3, Peterson and USB-PD disclose the limitations as applied to Claim 2 above.  USB-PD further discloses that the message is an alert message defined in the USB PD standards (See Page 47 Section 2.1 Paragraph 1, Page 60 Figure 2-5, Page 153 Section 6.5.6, Page 154 Sections 6.4.6.1, 6.4.6.1.2, and 6.4.6.1.6, and Pages 342-343 Section 8.3.2.10.1.1).

In reference to Claim 17, Peterson discloses the limitations as applied to Claim 16 above.  Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), nor what actions are taken following the power loss data protection procedure and does not explicitly disclose that the controller is configured to: swap electric power roles with the external device, in a case where a swap request for swapping the electric power roles with the external device is received from the external device; determine whether the swap of the electric power roles is successful, as a result of the swap of the electric power roles; and return to a state before the controller executes at least one of prohibition of writing into a storage device and a halt of the storage device, in a case where it is determined as a result of the determination that the swap of the electric power roles is successful.  USB-PD discloses the use of a USB PD standard interface in which a power source device is configured to: swap electric power roles with an external device, in a case where a swap request for swapping the electric power roles with the external device is received from the external device; determine whether the swap of the electric power roles is successful, as a result of the swap of the electric power roles; and return to a normal operating state, in a case where it is determined as a result of the determination that the swap of the electric power roles is successful (See Page 62 Section 2.7.6, Pages 109-110 Section 6.3.10, Pages 254-256 Section 7.3.9, Page 282 Section 8.2 Paragraph 4, and Pages 317-321 Section 8.3.2.6.2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB PD interface and power role swapping of USB-PD, resulting in the invention of Claim 17, because Peterson is not limited as to the particular protocol or interface used to communicate the power and warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), nor what actions are taken following the power loss data protection procedure (See Column 8 Lines 13-25 of Peterson), and the simple substitution of the USB PD interface and power abnormality alert signaling of USB-PD as the power and power abnormality alert interface of Peterson would have yielded the predictable result of allowing the external device to provide the power so as to continue operation (See Page 47 Section 2.1 Paragraph 7 of USB-PD) using a standard interconnect that provides more flexible power delivery along with data over a single cable (See Page 35 Section 1 Paragraph 4 of USB-PD).

Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claims 1 and 23 above, and further in view of US Patent Application Publication Number 2009/0327536 to Solomon et al. (“Solomon”).

In reference to Claim 14, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular protocol or interface used to communicate the warning information, and does not explicitly disclose that the interface is a USB (Universal Serial Bus) interface.  Solomon discloses the use of a USB standard interface in which messages are sent via a D signal line between electronic devices (See Paragraphs 2-4 and 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB interface and signaling of Solomon, resulting in the invention of Claim 14, because Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB interface and signaling of Solomon as the power abnormality alert interface of Peterson would have yielded the predictable result of communicating the power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson) using a widely used standard used to interface devices (See Paragraphs 2-3 of Solomon).

In reference to Claim 24, Peterson discloses the limitations as applied to Claim 23 above.  Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and does not explicitly disclose that the interface is a USB (Universal Serial Bus) interface, and the first signal line of the interface is a D signal line.  Solomon discloses the use of a USB standard interface in which messages are sent via a D signal line between electronic devices (See Paragraphs 2-4 and 14-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the USB interface and signaling of Solomon, resulting in the invention of Claim 24, because Peterson is not limited as to the particular protocol or interface used to communicate the warning information (See Column 3 Lines 16-21 and Column 7 Lines 22-28 of Peterson), and the simple substitution of the USB interface and signaling of Solomon as the power abnormality alert interface of Peterson would have yielded the predictable result of communicating the power abnormality alert signals to the external device (See Column 4 Lines 1-7 and Column 7 Lines 22-28 of Peterson) using a widely used standard used to interface devices (See Paragraphs 2-3 of Solomon).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2018/0284866 to Sakai et al. (“Sakai”).

In reference to Claim 15, Peterson discloses the limitations as applied to Claim 1 above.  Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37), and does not explicitly disclose the image processing apparatus comprising at least one of: an image forming unit configured to form an image based on image data; and an image scanning unit configured to scan an image of a document.  Sakai discloses an information processing apparatus (See Figure 2 Number 1) comprising at least one of: an image forming unit configured to form an image based on image data (See Figure 2 Number 16 and Paragraph 27); and an image scanning unit configured to scan an image of a document (See Figure 2 Number 17 and Paragraph 27); the image processing apparatus functioning as a power source for receiving power from a power line (See Figure 2 Number 25 and Paragraphs 23 and 31), converting the received power into DC power (See Paragraph 31), and providing the DC power to a memory device (See Figure 2 Number 31 and Paragraphs 28 and 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Peterson using the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source, resulting in the invention of Claim 15, because Peterson is not limited as to the particular type of information processing apparatus providing power (See Column 4 Lines 27-37 of Peterson), and the simple substitution of the information processing apparatus power source having printing and scanning units of Sakai as the information processing apparatus power source of Peterson would have yielded the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while also providing the ability to print image data to paper or scan an image document to a digital copy (See Paragraph 27 of Sakai).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Sakai using the power abnormality warning of Peterson, resulting in the invention of Claim 15, in order to yield the predictable result of supplying power to the memory device (See Column 3 Lines 13-15 and Column 4 Lines 27-37 of Peterson and Paragraphs 28 and 31 of Sakai) while preventing a loss of data when there is an abnormality in the power supply (See Column 7 Line 63 – Column 8 Line 10 of Peterson).

Double Patenting

Applicant is advised that should Claim 1 be found allowable, Claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 23 appears to be a verbatim duplicate of Claim 1.

Applicant is advised that should Claim 19 be found allowable, Claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 25 appears to be a verbatim duplicate of Claim 19.

Response to Arguments

Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive.

Applicant has argued that certain terms and features have been clarified to ensure that there are sufficient structure, material, and/or acts to support the recited functional features (See Page 10 Section III).  In response, the Examiner notes that no amendment has been made to Claim 15, let alone an amendment providing sufficient structure to perform the claimed functions.

Applicant has argued that Peterson does not disclose the interface including: a first (or third) signal line for management regarding electric power supply from the power source via the electric line; and a second (or fourth) signal line different from the first signal line, the second signal line being for data communication with an external device  via the interface (See Pages 10-13 Section VI).  In response, the Examiner notes that Peterson discloses that the interface can be a PMBus or an SMBus (See Column 3 Lines 18-21 and Column 7 Lines 25-28).  As is known, both the PMBus and the SMBus are variations of the I2C bus use the same physical interface.  Thus, the PMBus and/or SMBus of Peterson necessarily include an SCL line, as an SCL line is a necessary signal line of an I2C, SMBus, and PMBus.  The SCL line is equivalent to the first signal line, as it is used for all data transfers over the bus, including the electric power management signals of Peterson.  Likewise, the PMBus and/or SMBus of Peterson necessarily include an SDA line, as an SDA line is a necessary signal line of an I2C, SMBus, and PMBus. The SDA line is equivalent to the second signal line, as it is used for all data transfers over the bus, including the electric power management signals and other data signals sent to the external device of Peterson.  

Applicant’s remaining prior art arguments (See Pages 13-16 Sections VII and IX) are substantially equivalent to and cumulative to those presented in Section VI.  The Examiner’s response is therefore the same.


Applicant’s arguments with respect to the provisional nonstatutory double patenting rejection have been considered but are moot in view of the amendments to the claims and the withdrawal of the aforementioned rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186